DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-20 are pending.

Specification
The disclosure is objected to because of the following informalities: 
[0006]: In line 4, “the a flexible substrate” appears to be a misstatement of “the 
[0040]: In line 9, “smaller particulate do not have strong” appears to include a typographical error, i.e., “smaller particulates do not have strong.”
[0045]: In lines 11-12, “the substrate202. Te precursor material 207” appears to include typographical errors, i.e., “the substrate 202. The precursor material 207.”
[0051]: In the second-to-last line, “1 microns” appears to be a typographical error for “1 micron.”
[0052]: In the third-to-last line, “1 microns” appears to be a typographical error for “1 micron.”
[0088]: In line 4, “the a flexible substrate” appears to be a misstatement of “the 
Appropriate correction is required.

Claim Objections
Claims 1-2 and 11 are objected to because of the following informalities:  
Claims 1-2: In the preamble, Applicant is respectfully advised to amend “the filter” to “the reusable filtration element” to acknowledge the correct antecedent. See the second-to-last line of claim 1.
Claim 2: Applicant is respectfully advised to add “and” at the end of line 3 to use the form of a sentence in the claim.
Claim 11: In line 5, “the a flexible substrate” appears to be a misstatement of “the .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites, “the layer of polymer nanofibers.” There is insufficient antecedent basis for this limitation of the claim. For the purposes of examination only, claim 2 will be interpreted as reciting, “a layer of polymer nanofibers” in line 4.
Claim 19 is rejected upon the same basis as claim 9, and for examination purposes only, claim 11 will be interpreted as reciting, “to electrospin a layer of polymer nanofibers.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lagaron et al. (ES2765374A1, hereinafter “Lagaron”).
Regarding claim 2, Lagaron discloses a filter for use in respirator and protective mask applications ([0003]) that is washable ([0023], [0106]) (i.e., a reusable filtration element for personal protective equipment) comprising:
an inner layer ([0032]) or non-woven substrate (e.g., [0141]) (i.e., a flexible substrate); and
an intermediate or core layer ([0034], [0130]) of ultrafine fibers electrospun directly onto the substrate (e.g., [0094], [0130]) having diameters of, for example, 75-300 nm ([0054]) (i.e., a layer of nanofibers electrospun on a surface of the flexible substrate).
Lagaron discloses all the limitations of claim 2.

Regarding claim 3, Lagaron discloses electrospun fibers having an average diameter of, for example, 75-300 nm ([0054]) (i.e., the layer of nanofibers comprises nanofibers having a diameter of less than 2 micrometers).

Regarding claim 4, Lagaron discloses that the intermediate or core layer contains an antimicrobial substance ([0040]) and fibers of, for example, 75-300 nm in diameter ([0054]) (i.e., the layer of nanofibers comprises nanofibers having an anti-pathogen agent).

Regarding claim 5, Lagaron discloses that the intermediate layer may contain an additional layer ([0050], [0095]), also formed by electrospinning ([0087]) (i.e., the layer of nanofibers comprises a plurality of nanofiber sublayers).

Regarding claim 10, Lagaron discloses that the filter is for use in respirators ([0106]) (i.e., the flexible substrate is one of the group consisting of a cloth material of a facemask and a cloth configured to be worn by a person).

Claims 11-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lagaron, and as evidenced by Itoh et al. (2011. ANTEC 2011 Plastics: Annual Technical Conference Proceedings - Structure and Morphology of Nylon 6 Fibers Produced by Nozzle-Less Electrospinning. (pp. 1121-1124). Society of Plastics Engineers (SPE), hereinafter “Itoh”).
Regarding claim 11, Lagaron discloses a method to produce a multilayer filter (e.g., [0130]) for use in respirator and protective mask applications ([0003]) that is washable ([0023], [0106]) (i.e., a method for fabricating a reusable filtration element for personal protective equipment) comprising:
electrospinning ultrafine fibers directly onto an inner layer ([0032]) or non-woven substrate (e.g., [0094], [0130]) (i.e., a flexible substrate; the flexible substrate is configured to receive nanofibers thereon), wherein a conventional electrospinning setup entails physically configuring a substrate relative to a needle or nozzle), as evidenced by Itoh (p. 1121, Fig. 1);
providing the substrate on a collector covered by the substrate ([0141]), wherein electrospinning conventionally entails supplying a voltage between an electrically conductive nozzle/spinneret/needle and a grounded collector, as evidenced by Itoh (p. 1121, col. 1, last para.; Fig. 1, noting the “charge point”) (i.e., providing a voltage between the flexible substrate and a region adjacent to the nozzle); and
providing a polymer solution (e.g., [0130]) through the needle or nozzle using a syringe pump, as evidenced by Itoh (Fig. 1) (i.e., pumping a material through the nozzle) to elecrospin ultrafine fibers ([0130]) having diameters of, for example, 75-300 nm ([0054]) (i.e., to electrospin a layer of nanofibers onto the flexible substrate) to form an intermediate or core layer ([0034], [0130]).
Itoh Fig. 1 is reproduced below. Lagaron discloses all the limitations of claim 11.

    PNG
    media_image1.png
    420
    546
    media_image1.png
    Greyscale


Regarding claim 12, Lagaron discloses ultrafine fibers ([0130]) having diameters of, for example, 75-300 nm ([0054]) (i.e., the layer of nanofibers comprises nanofibers having a diameter of less than 2 micrometers).

Regarding claim 13, Lagaron discloses that the intermediate or core layer contains an antimicrobial substance ([0040]) (i.e., the layer of nanofibers comprises nanofibers having an anti-pathogen agent) incorporated into the solution itself ([0087]) (i.e., wherein the anti-pathogen agent is a part of the composition of the nanofibers). 

Regarding claim 14, Lagaron discloses that the intermediate layer may contain an additional layer ([0050], [0095]), also formed by electrospinning ([0087]) (i.e., the layer of nanofibers comprises a plurality of nanofiber sublayers). 

Regarding claim 20, Lagaron discloses that the filter is for use in respirators ([0106]) (i.e., the flexible substrate is one of the group consisting of a cloth material of a facemask, and a cloth configured to be worn by a person). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lagaron in view of Tong et al. (US 2016/0174631 A1, hereinafter “Tong”), and as evidenced by Nishida et al. (US 2010/0028606 A1, hereinafter “Nishida”), Wertz et al. (US 2011/0259813 A1, hereinafter “Wertz”), and Ballard et al. (US 2013/0197664 A1, hereinafter “Ballard”).
Lagaron discloses a filter for use in respirator and protective mask applications ([0003]) that is washable ([0023], [0106]) (i.e., a reusable filtration element for personal protective equipment) comprising:
an inner layer ([0032]) or non-woven substrate (e.g., [0141]) (i.e., a fabric substrate);
an intermediate or core layer ([0034], [0130]) of ultrafine fibers electrospun directly onto the substrate (e.g., [0094], [0130]) having diameters of, for example, 75-300 nm ([0054]) (i.e., a layer of polymer nanofibers electrospun on a surface of the fabric substrate; each of the nanofibers having a diameter of 2 micrometers or less) and being made from fibers made from polyethylene terephthalate ([0034]) (i.e., each of the nanofibers comprising one of the group consisting of polyethylene terephthalate); and
an antimicrobial substance ([0040]) (i.e., an anti-pathogen agent).
However, Lagaron does not explicitly disclose (i) a layer of polymer nanofibers having a thickness between 20 and 70 micrometers; (ii) a layer of polymer nanofibers that comprises nanofibers that are structurally stable at temperatures up to 300 °C, (iii) the reusable filtration element having a face velocity of greater than 14 cm/s; or (iv) a pressure drop of less than 25 mmH2O.
Regarding (i), Tong discloses a fibrous coating comprising electrospun microfibers is used in a protective mask ([0087]), wherein the fibers can be submicron fibers ([0084]) (i.e., a layer of electrospun polymer nanofibers). Tong teaches that a coating comprising electrospun submicron fibers may have a thickness of 80-120 μm ([0105]), and that thickness improves filtration efficiency at the expense of breathability ([0087]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the filter of Lagaron by providing (i) a layer of polymer nanofibers having a thickness between 20 and 70 micrometers as taught by Tong because (1) Lagaron does not discloses an intermediate layer thickness but does state that layer thicknesses are produced as desired (Lagaron, [0091]); (2) a suitable thickness for layer of electrospun submicron fibers may have a thickness of 80-120 micrometers (Tong, [0105]); (3) greater thickness comes at the expense of breathability (Tong, [0087]), and (4) the skilled practitioner would have found it prima facie obvious to optimize (i.e., reduce) the thickness of a layer of electrospun submicron fibers to improve breathability. See MPEP 2144.05 (II). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).
Regarding (ii), polyethylene terephthalate (“PET”) has a decomposition temperature of 679 K, as evidenced by Nishida ([0072], [0076]), or about 406 °C, so the ultrafine fibers of Lagaron can be regarded as structurally stable at temperatures up to 300 °C. See the instant specification at [0046], which defines structurally stable as not having an altered molecular structure.
Regarding (iii), Lagaron in view of Tong does not explicitly disclose that the reusable filtration element has a face velocity of greater than 14 cm/s. However, since the filtration element of Lagaron in view of Tong is made by the same method and using the same ingredients as those claimed, and because a filtration element having a nanofiber layer made by an electrospinning process can have a face velocity of 20 cm/s, as evidenced by Wertz ([0063], [0077]), absent evidence to the contrary, the skilled practitioner would expect that the filtration element of Lagaron in view of Tong would have the same properties as the filtration element of claim 1. Specifically, it is asserted that the filtration element of Lagaron in view of Tong has a face velocity of greater than 14 cm/s. See MPEP 2112 (III).
Regarding (iv), Lagaron in view of Tong does not explicitly disclose a pressure drop of less than 25 mmH2O. However, since the filtration element of Lagaron in view of Tong is made by the same method and using the same ingredients as those claimed, and because a filtration element for a dust mask having nanofibers made by electrospinning may have a pressure drop of less than about 25 mm H2O, as evidenced by Ballard ([0209]: “dust mask”; [0186]: “883 nanometers”; [0156]: “electrospinning”; [0078]: “25 mm”), and because the skilled practitioner would have been motivated to minimize pressure drop to the energy required for filtration, as evidenced by Ballard ([0005]), absent evidence to the contrary, the skilled practitioner would expect that the filtration element of Lagaron in view of Tong would have the same properties as the filtration element of claim 1. Specifically, it is asserted that the filtration element of Lagaron in view of Tong has a pressure drop of less than 25 mmH2O and/or that it would have been prima facie obvious to provide a filtration element having a pressure drop of less than 25 mmH2O. See MPEP 2112 (III).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lagaron, as applied to claim 5 above, and further in view of Lee et al. (KR20090074946A, hereinafter “Lee”).
Lagaron discloses all the limitations of claim 5, as discussed above. However, Lagaron does not explicitly disclose that the plurality of nanofiber sublayers comprises: a first nanofiber sublayer comprising nanofibers having diameters of less than 500 nanometers; and a second nanofiber sublayer comprising nanofibers having diameters between 500 nanometers and 2 micrometers.
Lee discloses a filtering material for a mask (Abstract) made by electrospinning (p. 6/10, “The filtering material”). Lee teaches that filtering material comprises layers of nano-fiber webs having diameters that successively increase to successively filter fine dust to produce a capture efficiency of bacteria that is excellent (Abstract), with an example thereof having a second internal layer with a fiber average diameter of 120 nm (i.e., diameters of less than 500 nanometers) and an outermost layer having a fiber average diameter of 500 nm (i.e, diameters between 500 nanometers and 2 micrometers) (Table, [55]; p. 9/10: “Fabrication Condition,” “Embodiment 2”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the filter of Lagaron by providing a plurality of nanofiber sublayers that comprises: a first nanofiber sublayer comprising nanofibers having diameters of less than 500 nanometers; and a second nanofiber sublayer comprising nanofibers having diameters between 500 nanometers and 2 micrometers as taught by Lee because (1) nanofiber layers can be arranged with different average diameters to achieve excellent capture efficiency of bacteria (Lee, Abstract), (2) layers may have average fiber diameters of, for example, 120 nm and 500 nm (Lee, Table in [55]), (3) the skilled practitioner would have been motivated to optimize fiber diameters according to the size of the particles that are targeted in view of the teachings of Lagaron in view of Lee (see MPEP 2144.05(II)), and (4) for a layer in which an average diameter is 500 nm, the skilled practitioner would expect that some fibers have diameters greater than 500 nm.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lagaron, as applied to claim 2 above, and as evidenced by Nishida.
Lagaron discloses all the limitations of claim 2, as discussed above. Lagaron teaches that fibers of the inner layer may be made of polyethylene terephthalate ([0034]). Polyethylene terephthalate (“PET”) has a decomposition temperature of 679 K, as evidenced by Nishida ([0072], [0076]), or about 406 °C, so the ultrafine fibers of Lagaron can be regarded as structurally stable at temperatures up to 300 °C. See the instant specification at [0046], which defines structurally stable as not having an altered molecular structure.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lagaron, as applied to claim 2 above, and as evidenced by Ballard. 
Lagaron discloses all the limitations of claim 2, as discussed above. Lagaron does not explicitly disclose a pressure drop of less than 25 mmH2O. However, since the filtration element of Lagaron is made by the same method and using the same ingredients as those claimed, and because a filtration element for a dust mask having nanofibers made by electrospinning may have a pressure drop of less than about 25 mm H2O, as evidenced by Ballard ([0209]: “dust mask”; [0186]: “883 nanometers”; [0156]: “electrospinning”; [0078]: “25 mm”), and because the skilled practitioner would have been motivated to minimize pressure drop to the energy required for filtration, as evidenced by Ballard ([0005]), absent evidence to the contrary, the skilled practitioner would expect that the filtration element of Lagaron would have the same properties as the filtration element of claim 1. Specifically, it is asserted that the filtration element of Lagaron g has a pressure drop of less than 25 mmH2O and/or that it would have been prima facie obvious to provide a filtration element having a pressure drop of less than 25 mmH2O. See MPEP 2112 (III).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lagaron, as applied to claim 2 above, and further in view of Tong. 
Lagaron discloses all the limitations of claim 2, as discussed above. Lagaron does not explicitly disclose that the layer of polymer nanofibers is less than 100 micrometers thick.
Tong discloses a fibrous coating comprising electrospun microfibers is used in a protective mask ([0087]), wherein the fibers can be submicron fibers ([0084]) (i.e., a layer of electrospun polymer nanofibers). Tong teaches that a coating comprising electrospun submicron fibers may have a thickness of 80-120 μm ([0105]), and that thickness improves filtration efficiency at the expense of breathability ([0087]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the filter of Lagaron by providing a layer of polymer nanofibers that is less than 100 micrometers thick as taught by Tong because (1) a suitable thickness for layer of electrospun submicron fibers may have a thickness of 80-120 micrometers (Tong, [0105]); (2) greater thickness comes at the expense of breathability (Tong, [0087]), and (3) the skilled practitioner would have found it prima facie obvious to optimize the thickness of a layer of electrospun submicron fibers to improve breathability. See MPEP 2144.05 (I) and (II).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lagaron.
Lagaron discloses all the limitations of claim 11, as discussed above. Lagaron further discloses that the intermediate layer may contain fibers with an average diameter between, for example, 50 and 900 ([0054]), noting that a teaching of an average diameter is an implicit disclosure of a plurality of diameters. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lagaron, as applied to claim 11 above, and as evidenced by Nishida.
Lagaron discloses all the limitations of claim 11, as discussed above. Lagaraon further discloses that the ultrafine fibers are made from polyethylene terephthalate ([0034]), and polyethylene terephthalate (“PET”) has a decomposition temperature of 679 K, as evidenced by Nishida ([0072], [0076]), or about 406 °C, so the ultrafine fibers of Lagaron can be regarded as structurally stable at temperatures up to 300 °C. See the instant specification at [0046], which defines structurally stable as not having an altered molecular structure.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lagaron, as applied to claim 11 above, and as evidenced by Wertz. 
Lagaron discloses all the limitations of claim 11, as discussed above. Lagaron does not explicitly disclose that the reusable filtration element has a face velocity of greater than 14 cm/s. However, since the filtration element of Lagaron is made by the same method and using the same ingredients as those claimed, and because a filtration element having a nanofiber layer made by an electrospinning process can have a face velocity of 20 cm/s, as evidenced by Wertz ([0063], [0077]), absent evidence to the contrary, the skilled practitioner would expect that the filtration element of Lagaron would have the same properties as the filtration element of claim 17. Specifically, it is asserted that the filtration element of Lagaron has a face velocity of greater than 14 cm/s. See MPEP 2112 (III).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lagaron, as applied to claim 11 above, and as evidenced by Ballard. 
Lagaron discloses all the limitations of claim 11, as discussed above. Lagaron does not explicitly disclose a pressure drop of less than 25 mmH2O. However, since the filtration element of Lagaron is made by the same method and using the same ingredients as those claimed, and because a filtration element for a dust mask having nanofibers made by electrospinning may have a pressure drop of less than about 25 mm H2O, as evidenced by Ballard ([0209]: “dust mask”; [0186]: “883 nanometers”; [0156]: “electrospinning”; [0078]: “25 mm”), and because the skilled practitioner would have been motivated to minimize pressure drop to the energy required for filtration, as evidenced by Ballard ([0005]), absent evidence to the contrary, the skilled practitioner would expect that the filtration element of Lagaron would have the same properties as the filtration element of claim 18. Specifically, it is asserted that the filtration element of Lagaron has a pressure drop of less than 25 mmH2O and/or that it would have been prima facie obvious to provide a filtration element having a pressure drop of less than 25 mmH2O. See MPEP 2112 (III).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lagaron, as applied to claim 11 above, and further in view of Tong. 
Lagaron discloses all the limitations of claim 11, as discussed above. Lagaron does not explicitly disclose that the layer of polymer nanofibers is less than 100 micrometers thick.
Tong discloses a fibrous coating comprising electrospun microfibers is used in a protective mask ([0087]), wherein the fibers can be submicron fibers ([0084]) (i.e., a layer of electrospun polymer nanofibers). Tong teaches that a coating comprising electrospun submicron fibers may have a thickness of 80-120 μm ([0105]), and that thickness improves filtration efficiency at the expense of breathability ([0087]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Lagaron by providing layer of polymer nanofibers that is less than 100 micrometers thick as taught by Tong because (1) Lagaron does not discloses an intermediate layer thickness but does state that layer thicknesses are produced as desired (Lagaron, [0091]); (2) a suitable thickness for layer of electrospun submicron fibers may have a thickness of 80-120 micrometers (Tong, [0105]); (3) greater thickness comes at the expense of breathability (Tong, [0087]), and (4) the skilled practitioner would have found it prima facie obvious to optimize the thickness of a layer of electrospun submicron fibers to improve breathability. See MPEP 2144.05 (II). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772